DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 and 31-32, in the reply filed on 1/07/2022 is acknowledged.

Claim Objections
Claim 1 objected to because of the following informalities:  on line 5 “facesthe” should be –face the--.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  on line 3 “suctiontip” should be –suction tip--.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  on line 3 “storageunit” should be –storage unit--.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  on line 5 “axisthat” should be –axis that--.  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  on line 5 “systemaccordingly” should be –system accordingly--.  Appropriate correction is required.
Claim 31 objected to because of the following informalities:  on line 5 “medicationstaken” should be –medications taken--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-12, 20, 31-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holmes (USPGPUB 2013/0318931).
 	Regarding claim 1, Holmes discloses a system for automatic filling of medication organizers, the system comprising:
a storage unit (14) for medication containers (22) that is accessible from a first side thereof (see Figures 1-2);
a plurality of medication organizer filling units (18), each having a temporary storage rack (46) that is accessible from a side of the medication filling units that facesthe storage unit (see Figures 1-2); and
a container handling system (30) that is positioned between the storage unit and the temporary storage racks (see Figures 1-3) and that is movable between the storage unit (14) and each of the temporary storage racks (46) for transferring selected medication containers (22) therebetween (see paragraphs [0023], [0026], [0029]).

	Regarding claim 9, Holmes discloses the system as recited in claim 8, wherein the storage unit, plurality of medication organizer filling units, container handling system and container replenishing rack are contained in an enclosure; the enclosure including an opening to access the container replenishing rack (see “the system 10 can be placed in a facility (e.g., a closed-door pharmacy” in paragraph [0020]).
	Regarding claim 10, Holmes discloses the system as recited in claim 1, wherein the storage unit, plurality of medication organizer filling units and container handling system are contained in an enclosure (see “the system 10 can be placed in a facility (e.g., a closed-door pharmacy” in paragraph [0020]).
	Regarding claim 11, Holmes discloses the system as recited in claim 1, wherein the container handling system includes a container gripper (see ‘the head 38 grabs the cassette 22” in paragraph [0023]).
	Regarding claim 12, Holmes discloses the system as recited in claim 11, wherein the container gripper (38) is movable along three perpendicular axes (see “movable horizontally… movable vertically” in paragraph [0023] and “moves relative to the frame 26 to retrieve the proper cassettes 22 from the storage unit 14 and carry the cassettes 22 to the dispensing area” in paragraph [0029]; along with Figures 1-2; the three perpendicular axes are x, y, and z which are all axes that cassettes move along to move from the frame to the dispensing area).
	Regarding claim 20, Holmes discloses the system as recited in claim 1, further comprising a controller (50) that is coupled to the plurality of medication organizer filling units and to the container handling system; the controller being configured to receive instructions for filling the medication organizers and to command the operation of the plurality of medication organizer filling units and container handling systemaccordingly (see paragraph [0029]).
	Regarding claim 31, Holmes discloses a method for automatic filling of medication organizers, the method comprising:
simultaneously (see paragraphs [0029]-[0033]),
i) a plurality of medication organizer filling units (18), each having a temporary storage rack (46), filling at least one medication organizer (see “fills a pouch” in paragraph [0030]) with medicationstaken in a at least one medication container (22) located in the temporary storage rack; and
ii) moving another medication container (22) between a storage unit (14) and a selected one of the temporary storage racks (46).
	Regarding claim 32, Holmes discloses the method as recited in claim 31, wherein moving another medication container between the storage unit and the selected one of the temporary storage racks includes identifying a position of said another medication container in a dynamic database (see paragraphs [0031]-[0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (USPGPUB 2013/0318931) as applied to claims 1, 8-12, 20, and 31-32 above, and further in view of Boutin (USPGPUB 2010/0042255).
	Regarding claim 2, Holmes discloses the system as recited in claim 1. However, he does not disclose a system wherein at least one of the medication organizer filling units includes i) a support table for receiving and indexing a plurality of the medication organizers, and ii) a medication dispensing tool for picking medications in one of the medication containers on the temporary storage racks and for moving the medications into at least one of the plurality of medication organizers. Boutin discloses a system wherein at least one of the medication organizer filling units includes i) a support table (13) for receiving and indexing a plurality of the medication organizers (see paragraph 
	Regarding claim 3, Holmes in view of Boutin disclose the system as recited in claim 2. Furthermore, Boutin discloses a system wherein the medication dispensing tool is displaceable in at least three degrees-of-freedom (see paragraph [0049]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed Holmes by including a system wherein the medication dispensing tool is displaceable in at least three degrees-of-freedom, as disclosed by Boutin, for the purpose of providing “a system for filling medication dose packs with oral-solid medication items” (see paragraph [0008]).
	Regarding claim 4, Holmes in view of Boutin disclose the system as recited in claim 2. Furthermore, Boutin discloses a system wherein the medication dispensing tool includes a plurality of fingers (26), each having an independently operable suctiontip 
	Regarding claim 5, Holmes in view of Boutin disclose the system as recited in claim 4. Furthermore, Boutin discloses a system wherein the plurality of fingers includes at least two fingers of different size that are independently operable (see paragraph [0056]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed Holmes by including a system wherein the plurality of fingers includes at least two fingers of different size that are independently operable, as disclosed by Boutin, for the purpose of providing “a system for filling medication dose packs with oral-solid medication items” (see paragraph [0008]).
	Regarding claim 6, Holmes in view of Boutin disclose the system as recited in claim 4. Furthermore, Boutin discloses a system wherein each of the medication containers includes a cover provided with holes to allow access to the fingers of the medication dispensing tool (see Figures 7A-7B). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the 
	Regarding claim 7, Holmes in view of Boutin disclose the system as recited in claim 6. Furthermore, Boutin discloses a system wherein the holes are sized as a function of a size of medication items in said each of the medication containers (see paragraph [0016]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed Holmes by including a system wherein the holes are sized as a function of a size of medication items in said each of the medication containers, as disclosed by Boutin, for the purpose of providing “a system for filling medication dose packs with oral-solid medication items” (see paragraph [0008]).
	Regarding claim 19, Holmes discloses the system as recited in claim 11. However, he does not disclose a system wherein the container gripper further includes a proximity sensor for detecting the presence of one of the medication containers therein. Boutin discloses a system wherein the container gripper further includes a proximity sensor for detecting the presence of one of the medication containers therein (see paragraphs [0017]-[0018]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed Holmes by including a system wherein the container gripper further includes a proximity sensor for detecting the presence of one of the medication containers therein, .
Claims 13-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (USPGPUB 2013/0318931) as applied to claims 1, 8-12, 20, and 31-32 above, and further in view of Holmes et al. (USPGPUB 2011/0054668).
	Regarding claim 13, Holmes discloses the system as recited in claim 11. However, he does not disclose a system wherein the container gripper is mounted to a carriage for pivotal movement about a first axis between a first position, wherein the container gripper faces the storage unit, and a second position, wherein the gripper faces the temporary storage racks, the carriage being movable along a second axis that is parallel to the first axis and along a third axisthat is perpendicular to the second axis. Holmes et al. disclose a system wherein the container gripper is mounted to a carriage for pivotal movement (see Figures 14-16) about a first axis between a first position, wherein the container gripper faces the storage unit, and a second position, wherein the gripper faces the temporary storage racks (see paragraph [0070]), the carriage being movable along a second axis that is parallel to the first axis and along a third axisthat is perpendicular to the second axis (see paragraph [0073]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed Holmes by including a system wherein the container gripper is mounted to a carriage for pivotal movement about a first axis between a first position, wherein the container gripper faces the storage unit, and a second position, wherein the gripper faces the temporary storage racks, the carriage being movable along a second axis that is parallel to the first axis and along a third axisthat is 
	Regarding claim 14, Holmes in view of Holmes et al. disclose the system as recited in claim 13. Furthermore, Holmes et al. discloses a system wherein the container handling system further including a support beam that defines the third axis and that receives the carriage for slidable movement therealong (see Figure 10); the support beam being mounted to a pair of parallel posts for slidable movement therebetween along the second axis (see paragraph [0070]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed Holmes by including a system wherein the container handling system further including a support beam that defines the third axis and that receives the carriage for slidable movement therealong; the support beam being mounted to a pair of parallel posts for slidable movement therebetween along the second axis, as disclosed by Holmes et al., because the entire contents of Holmes et al. are incorporated by reference (see paragraph [0023] of ‘931) and for the purpose of providing rotational movement of the gripper (see paragraph [0073] of ‘668) and diagonal movement of the carriage assembly (see paragraph [0070] of ‘668).
	Regarding claim 15, Holmes in view of Holmes et al. disclose the system as recited in claim 13. Furthermore, Holmes et al. discloses a system wherein the carriage includes a track that is configured for receiving one of the medication containers therein (see Figures 14-16). Therefore, it would have been obvious to a person of ordinary skill 
	Regarding claim 16, Holmes in view of Holmes et al. disclose the system as recited in claim 15. Furthermore, Holmes et al. discloses a system wherein the container gripper includes a movable head for gripping said one of the medication containers and for moving said one of the medications containers along the track (see Figures 12-16). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed Holmes by including a system wherein the container gripper includes a movable head for gripping said one of the medication containers and for moving said one of the medications containers along the track, as disclosed by Holmes et al., because the entire contents of Holmes et al. are incorporated by reference (see paragraph [0023] of ‘931) and for the purpose of providing rotational movement of the gripper (see paragraph [0073] of ‘668) and diagonal movement of the carriage assembly (see paragraph [0070] of ‘668).
	Regarding claim 21, Holmes discloses the system as recited in claim 1. However, he does not disclose a system wherein the container handling system, the storage unit and the temporary storage racks are configured to receive differently sized medication containers. Holmes et al. disclose a system wherein the container handling system, the storage unit and the temporary storage racks are configured to receive differently sized .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (USPGPUB 2013/0318931) in view of Holmes et al. (USPGPUB 2011/0054668) as applied to claims 1, 8-16, 20-21, and 31-32 above, and further in view of Rob et al. (USPGPUB 2006/0136095).
	Regarding claim 17, Holmes in view of Holmes et al. disclose the system as recited in claim 16. Furthermore, Holmes et al. discloses a system wherein the medication containers includes metal (see paragraph [0063]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed Holmes by including a system wherein the medication containers includes metal, as disclosed by as disclosed by Holmes et al., for the purpose of accommodating “irregularly shaped containers” (see paragraph [0063] of ‘668).
 	However, they do not disclose a system wherein the movable head includes an electromagnet. Rob et al. disclose a system wherein the movable head includes an electromagnet (see paragraph [0072]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed Holmes by including a system wherein the movable head includes an .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (USPGPUB 2013/0318931) as applied to claims 1, 8-12, 20, and 31-32 above, and further in view of Terzini (USPGPUB 2014/0250829).
	Regarding claim 18, Holmes discloses the system as recited in claim 11. However, he does not disclose a system wherein the container gripper further includes a reader for reading identification codes onto one of the medication containers. Terzini discloses a system wherein the container gripper further includes a reader for reading identification codes onto one of the medication containers (see claim 8). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed Holmes by including a system wherein the container gripper further includes a reader for reading identification codes onto one of the medication containers, as disclosed by Terzini, for the purpose of providing a grip unit with an optical scanner for identifying codes on dispensing cells (see claim 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
3/9/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655